DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.  This is in response to the communications filed on 03 December 2020.
2.  Claims 1-20 are pending in the application.
3.  Claims 1-20 have been allowed.
4.  Claim 21 has been cancelled.
Information Disclosure Statement
5.  The examiner has considered the information disclosure statement (IDS) filed on 03 December 2020.
Allowable Subject Matter
6.  Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The applicant’s arguments filed on 03 November 2020 have been deemed persuasive.  Specifically, the prior art does not disclose, teach or fairly suggest the features of “receiving at controller courier server one or more second relay requests from the accessory courier server, the one or more second relay requests comprising: the operator relay alias; the device specific identifier; and a response message” and “transmitting the one or more second relay requests including the response message to the controller based at least in part on the device specific identifier and the operator relay alias”, as claimed in independent claims 1, 10 and 17.
Any claims not directly addressed are allowed on the virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Relevant Prior Art
7.  The following references have been considered relevant by the examiner:
A.  Horn US 2011/0004762 A1 directed to security for EPS when it is accessed from a non-3GPP access network [0001].
B.  Ollila et al US 2006/0019635 A1 directed to a user equipment for accessing at least one of wireless local area network interworking services and third generation partnership project network services [abstract].
C.  Haverinen US 2004/0236964 A1 directed to a method for authenticating a user of a terminal, in which a device for verifying the rights to use is applied for running an authentication protocol [abstract].
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARAVIND K MOORTHY whose telephone number is (571)272-3793.  The examiner can normally be reached on M-F 7:30-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on 571-272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARAVIND K MOORTHY/Primary Examiner, Art Unit 2492